             Case 1:11-cr-00443-NONE Document 120 Filed 01/13/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:11-cr-00443-NONE
11                                 Plaintiff,
                                                            ORDER DISMISSING PETITION FOR
12                 v.                                       OFFENDER UNDER SUPERVISION
13   ALBERT HOOD,
14                                 Defendant.
15
            This matter is before the Court on motion of the United States seeking dismissal of the
16

17 Petition for Offender Under Supervision filed on December 3, 2020. (Doc. 105). The Court, having

18 considered the Motion and being otherwise sufficiently advised, is of the opinion that the Motion

19 should be GRANTED.
20          THEREFORE, IT IS ORDERED that the Petition for Offender Under Supervision filed on
21
     December 3, 2021, is dismissed in the interest of justice.
22
            IT IS FURTHER ORDERED that the status conference set for January 14, 2021, at 2:00 pm
23
     be removed from the calendar.
24

25 IT IS SO ORDERED.
26
        Dated:     January 12, 2021                               /s/
27                                                      UNITED STATES MAGISTRATE JUDGE

28
                                                        3
29

30
